DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 8, line 1, replace “of any one of claim 2” with “of claim 2”.
In claim 25, line 2, delete “any preceding”.
Authorization for this examiner’s amendment was given in an interview with Kevin Canning on 28 January 2022.

Allowable Subject Matter
Claims 1-3, 5-15, 19, 23, 25, 27, 46 and 47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, 5-15 19, 25 and 27, the prior art does not disclose or make obvious an ion mirror having a first axial segment with a field strength of 4.3U0/D < E2 < 5U0/D, where U0 is equal to a mean energy of an ion divided by the charge, and D is the distance from the mean ion turning point to a first order energy focusing time focal point of the mirror.
Regarding claim 23, the prior art does not disclose or make obvious an ion mirror wherein the electric field strength at an ion turning point within a first axial segment is related to the strength of the linear electric field of the segment by a relationship of 0.01 < (E0-E2)/E2 < 0.1, or 0.015 < (E0-E2)/E2 < 0.03.
	Regarding claim 46, the prior art does not disclose or make obvious an ion mirror with three axial segments having a first field strength within a first axial segment and a third field strength E1 within a second axial segment where E1 < E2, and the mirror is configured such that the distance X2 along said axis from the mean ion turning point within the first axial segment to the inter-segment electrode further from the mirror entrance is 0.2 < X2/H < 1.
Regarding claim 47, the prior art does not disclose or make obvious an ion mirror with first and second axial segments each having a plurality of spaced electrodes, wherein the first electric field strength E2 within the first axial segment and the second axial field strength E3 within the third segment are related to the electrode window size H by E3/E2 = A*[0.75+0.05*exp(4X3/H)-1], where 0.5 < A < 2.
In the prior art, ion mirrors with multiple axial segments are taught by Kinugawa (US 20140054456 A1), Verenchikov (US 9,865,445 B2, US 20170168031 A1, US 20130048852 A1, and US 20150144779 A1), Furuhashi (US 20150270115 A1), and Franzen (US 20010011703 A1), but the references do not teach the specific configurations of the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881